Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 12/23/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharon et al. US 2016/0283564 (hereinafter “Sharon”).
Regarding claim 21, Sharon discloses a system (see paragraph 0002)

    PNG
    media_image1.png
    50
    528
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    694
    914
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    503
    media_image3.png
    Greyscale


 : receiving, from a client device, an image that depicts an object used for searching an item in a publication system (see paragraph 0039and figure 1b, an image 100 which is a representation of a target item can be captured on the client device and displayed on the search engine)

    PNG
    media_image4.png
    777
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    944
    729
    media_image5.png
    Greyscale


, the publication system including the item and an item characteristic associated with the item, and the item characteristic indicating a feature of the item (see paragraph 0018 and 310 of figure 3, an item database may be provided containing a plurality of records, where each record identifies a respective item and includes an identification of one or more tags representative of features of the items and an image representative of the items)
	 

    PNG
    media_image6.png
    678
    432
    media_image6.png
    Greyscale

 ; predicting, based on an image signature of at least a portion of the image depicting the object, the  item characteristic as a feature of the object (see paragraphs 0039 the image may be processed to derive candidate tags, note paragraphs 0070-0073


discloses that this is done with feature vectors of the objects, interpreted as an image signature of the item)

    PNG
    media_image7.png
    719
    451
    media_image7.png
    Greyscale



; causing display of a first user interface (111 of figure 1b) including the received image (100) and a selectable first user interface element, the selectable first user interface element including the predicted item characteristic (numeral 113 tag suggestion panel), the selectable first user interface element which when selected indicates a confirmation that the predicted item characteristic matches the characteristic of the object depicted in the image (see paragraph 0051, the user may activate a tag selection process as seen in figure 1b 1123 where the tags are selected, see paragraph 0051)

    PNG
    media_image8.png
    192
    439
    media_image8.png
    Greyscale


; and in response to receiving the confirmation, causing display of a second user interface, the second user interface including an item listing, the item listing including the  item associated with the confirmed item characteristic and available at the publication system (see 112 search results of figure 1b, search results of paragraph 0018, see also paragraph 0053)

    PNG
    media_image9.png
    114
    435
    media_image9.png
    Greyscale


	Regarding claim 22, Sharon discloses determining, based on one or more features of at least the portion of the received image that depicts the object, the image signature (see paragraphs 0039 the image may be processed to derive candidate tags, note paragraphs 0070-0073 discloses that this is done with feature vectors of the objects, interpreted as an image signature of the item).
Regarding claim 23, Sharon discloses the image signature includes one or more symbols that uniquely identify at least the portion of the received image (see paragraph 0052, finer features are interpreted by the Examiner as symbols).
  
    PNG
    media_image10.png
    189
    438
    media_image10.png
    Greyscale

Regarding claim 24, as seen in figure 1b the image signature includes one or more features of at least the portion of the received image, wherein the one or more 
Regarding claim 25, Sharon discloses the system causes the first user interface and the second user interface to be displayed at the client device (see figure 1b).
Regarding claim 26,  Sharon discloses receiving the confirmation that the predicted item characteristic matches a feature of the object depicted in the image, in response to the selectable first user interface element being selected (see paragraph 0053).  
Regarding claim 27, Sharon discloses in response to a selection of a first object of the item listing, causing display of additional information for the selected first object (see paragraph 0051 and figure 1b which shows search results for the selected tags).  
Regarding claim 28, Sharon discloses wherein the determining the item characteristic is based on a knowledge graph, wherein the knowledge graph includes nodes that represent item characteristics (see paragraphs 0074-0075 the connectivity graph is interpreted by the Examiner as the knowledge graph)

    PNG
    media_image11.png
    210
    445
    media_image11.png
    Greyscale

Claims 29-36 are similarly analyzed to claims 21-28.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669